DAVISON, C. J.
(dissenting). The award is vacated by the majority opinion for the reason, as stated, “that there is no competent evidence to support the award.” I am unable to agree with this conclusion.
In my opinion there was competent evidence to support the award.
The evidence discloses that the petitioner had in its employ a salesman named Gray; that Gray contacted Hartman for the purpose of selling him the paint to paint the roof of his dwelling and stated that he had a man who would paint the roof. That Hartman knew that Gray was a salesman for the petitioner and that Gray informed Hartman that the roofing job would cost him $50 to $55; that Paramore was sent to Hartman’s house to do the work; that Hartman did not know Paramore and had never talked to him until after the roof was first painted. The roof was painted while Hartman was away from the house. The roof was painted the wrong color. Thereupon Hartman went to the place of business of the petitioner and there talked to Gray and to the vice president of the petitioner. It was there and then agreed that Para-more would repaint the roof and that petitioner would furnish the paint free.
The evidence further disclosed that Paramore had his place of business at the offices or premises of the petitioner.
I am of the opinion that this evidence was sufficient for this court to uphold the award of the commission. I therefore respectfully dissent.